     Case 2:17-cv-05106-PSG-RAO Document 196 Filed 10/26/20 Page 1 of 1 Page ID #:2086



1
2
3
4
                                                            10/30/2020
5
6
7
8
9                         UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11
12
        LEWIS BRUISTER,                        Case No. CV 17-05106 PSG (RAO)
13
                         Plaintiff,
14
                    v.                         JUDGMENT
15
16      DEBBIE ASUNCION, et al.,

17                       Defendants.

18
19           In accordance with the Order Accepting Report and Recommendation of
20     United States Magistrate Judge issued concurrently herewith,
21           IT IS ORDERED AND ADJUDGED that Plaintiff’s First Amended
22     Complaint is dismissed without prejudice as to Defendants Giordano and Parker and
23     dismissed with prejudice as to Defendants Spencer and Solorzano. This action is
24     dismissed.
25
26            10/26/2020
       DATE: _________________              ___________________________________
                                            PHILIP S. GUTIERREZ
27
                                            UNITED STATES DISTRICT JUDGE
28
